DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the application filed on 19 June 2019
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, system and non-transitory computer-readable storage medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
determining interaction features characterizing interaction between a moderator of a job and one or more applicants for the job; applying, a machine learning model to the interaction features to produce a score representing a likelihood of a positive outcome for the job; applying, a threshold to the score to generate a predicted outcome for the job; and outputting the predicted outcome in association with the job
As drafted the limitations of claims 1, 14 and 20 are a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and paper but for the recitation of generic computer systems. That is, other than reciting “by one or more computer systems”, “one or more processors,” or “a non-transitory computer readable storage medium” nothing in the claim elements preclude the steps from practically being performed in the mind or with pen and paper. For example, the “determining” step encompasses a person observing interaction between a moderator of a job and an applicant to determine interaction features. The “applying” step encompasses a person with pen and paper using a machine learning model to analyze the features and generate a score representing a likelihood of a positive outcome for the job and assigning a threshold to the score. The “outputting” step encompass a person providing a report of the predicted outcome in association with the job. If a claim limitation, under its broadest reasonable 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1, 14 and 20 recite additional elements including one or more computer systems, one or more processors, memory, non-transitory computer-readable storage medium and computer that perform the claimed steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processors, memory, and non-transitory computer-readable storage medium). The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. See Specification at [0090], [0091] for descriptions of generic/conventional computing devices and programming.  As such the Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) & a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), the current invention uses a computer system including a processor, memory and non-transitory computer-readable storage medium in order to improve the speed in predicting an outcome for a job.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2, 4-13, 15, 17-19 not add “significantly more” to the abstract idea. 
Claims 2, 4-13, 15, 17-19 further recite the abstract idea identified in claims 1 and 13 by reciting additional limitations, of  generating labels for additional jobs based on outcomes received for the jobs over a period; and  inputting additional features for the additional jobs with the labels as training data for the machine learning model; selecting the machine learning model to match a job segment of the job; wherein the job segment comprises at least one of: paid jobs;  free jobs;  onsite sources for jobs; and  offsite sources for jobs; applying the machine learning model to job features for the job to produce the score; wherein the job features comprise at least one of:  a location; a function;  an industry;  a seniority;  a title;  a skill;  a salary;  a company segment; and  a payment model for the job; wherein determining the interaction features comprises:  determining, based on a hierarchy of the interaction features, a highest-ranked interaction feature with a non-zero value for the job; and  converting remaining interaction features for the job that are below the highest-ranked feature in the hierarchy to zero values; wherein the hierarchy of the interaction features comprises: a first rank for a first number of applicants messaged by the moderator;  a second rank that is below the first rank for a second number of applicants with resumes viewed by the moderator; and  a third rank that is below the second rank for a third number of applicants with profiles viewed by the moderator; wherein the hierarchy of the interaction features comprises:  a first rank for a first number of qualified applicants for the job; and  a second rank that is below the first rank for a second number of non-qualified applicants for the job; selecting the job for use in generating the predicted outcome after the job has been posted for a pre-specified period; generating a recommendation for controlling delivery of the job based on the predicted outcome; wherein the recommendation comprises at least one of:  an adjustment to subsequent delivery of the job; and  a budget for the job.
The limitations are a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind or by pen and 
Each of the additional limitations of the dependent claims is no more than mere instructions to apply the exception using generic computer components (the processors, memory, and non-transitory computer-readable storage medium). The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements amount mere instructions to apply the exception using generic computer components. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, and 14.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 11-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thankappan et al (US 2018/0039948 A1).
Claims 1, 14 and 20: Thankappan discloses a system comprising:  one or more processors; and memory storing instructions; non-transitory computer-readable storage medium storing instructions; and a method, comprising:  2
determining interaction features characterizing interaction between a 3moderator of a job and one or more applicants for the job (see [0049]: In some embodiments, the one or more predictive metrics may include a source effectiveness value of one or more employment position sources. The source effectiveness value indicates a predicted effectiveness of each of the one or more employment position sources. The employment position sources may include a job board, a job placement agency, a 
 applying, by one or more computer systems, a machine learning model 5to the interaction features to produce a score representing a likelihood of a 6positive outcome for the job (see [0054]: A combination of parameters (e.g., job title, job function, location, source or source type, outcome (hire or success), and the like) may be determined, and existing data in a database that relates to the parameter combinations and the sourcing options for which the parameters are associated may be utilized to train a classifier model. Once the classifier model has been trained using the existing data, any incoming combination of parameters or features can be used to classify it as one of the sources. Furthermore, taking probabilities of classification into each source, along with numerous weightings based on quality and yield, source rankings can be efficiently generated off-line for each possible combination of parameters. A resulting predictive data model can thus efficiently process all of the data off-line and can process all incoming queries from users to output results based on the queries. [0057]: Using the classifier model created from the machine learning library API (e.g., the [0058]: The probabilities may then be weighted to produce source effectiveness scores. For example, the probabilities may be weighted by the number of employees hired per source or source type in the state or other desired area (e.g., sources which lead to less hires are penalized), the quality of the employees for each source or source type in the state or other desired area (e.g., amount of aces relative to total employee count), and the yield for each source or source type (e.g., hired employees relative to the number of applications). The source effectiveness scores may be converted to percentages, with the most effective source or source type having a 100 percent effectiveness score and the least effective source or source type having a 0 percent effectiveness score. );  
applying, by the one or more computer systems, a threshold to the 8score to generate a predicted outcome for the job; and  9outputting the predicted outcome in association with the job (see [0059]: In some embodiments, the rankings and effectiveness scores for a particular combination of parameters may be queried by a user. For example, the user may provide input corresponding to the particular combination that is desired (e.g., a combination of job title, job function, and/or location). In some embodiments, the rankings and effectiveness scores may be produced as 

Claims 2 and 15: Thankappan discloses  2generating labels for additional jobs based on outcomes received for 3the jobs over a period; and  4inputting additional features for the additional jobs with the labels as 5training data for the machine learning model (see [0056]: A data model may then be generated and trained to determine the probability that each combination of parameters being classified belongs to each source or source type. The generation and training of the data model may be accomplished using a shell script that invokes one or more machine learning library terminal commands (e.g., an Apache Mahout machine learning library, or the like). For example, the script may first turn all of the training data generated by the aggregator into sparse vectors (e.g., from a sequence file format) in order to give words from the database that are associated with the parameters (locations, job titles, and/or job functions) term frequency-inverse document frequency (TFIDF) weights based on how often the words appear and how unique the words are to each specific combinations. Accordingly, when classifying new combinations of the parameters, the weights are taken into consideration and factored into the association of the parameter combination with a  [0057] Once the classifier has been trained, all possible combinations of the parameters may be classified and source effectiveness rankings may be determined for all groupings. In some embodiments, a Java program may be used to classify all possible parameter combinations and to determine the source effectiveness rankings).

Claim 4: Thankappan discloses selecting the machine learning model to match a job segment of the job (see [0053]:  a machine learning library, such as an Apache Mahout machine learning library, may be used as a predictive modeling technique).  

Claim 5: Thankappan discloses wherein the job segment comprises at least one of:  paid jobs; free jobs; onsite sources for jobs; and offsite sources for jobs (See [0049]: sources for jobs).  

Claim 6: Thankappan discloses applying the machine learning model to job features for the job to produce the score (see [0058]).

Claims 7 and 19: Thankappan discloses wherein the job features comprise at least one of:  a location;  a function;  an industry;  a seniority;  a title;  a skill;  a salary;  a company segment; and  a payment model for the job (see [0053]: the various inputs may include a job title (e.g., sales representative, vice president of 

Claims 8 and 17: Thankappan discloses wherein determining the interaction  features comprises:  determining, based on a hierarchy of the interaction features, a highest-ranked interaction feature with a non-zero value for the job; and  converting remaining interaction features for the job that are below the highest-ranked feature in the hierarchy to zero values (see P[0058]:  For example, the probabilities may be weighted by the number of employees hired per source or source type in the state or other desired area (e.g., sources which lead to less hires are penalized), the quality of the employees for each source or source type in the state or other desired area (e.g., amount of aces relative to total employee count), and the yield for each source or source type (e.g., hired employees relative to the number of applications).  

1Claim 11: Thankappan discloses selecting the job for use in generating the predicted outcome after the job has been posted for a pre-specified period (see [0054]: Furthermore, taking probabilities of classification into each source, along with numerous weightings based on quality and yield, source rankings can be efficiently generated off-line for each possible combination of parameters. A resulting predictive data model can thus efficiently process all of the data off-line 

ClaiClaim 12: Thankappan discloses generating a recommendation for controlling delivery of the job based on the predicted outcome (see [0082]).

Claim 13: Thankappan discloses wherein the recommendation comprises at least one of:  an adjustment to subsequent delivery of the job; and a budget for the job (see [0082]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thankappan in view of Scarborough et al (US 2002/0042786 A1).
Claims 3 and 16: Thankappan discloses the claimed invention as applied to claims 2 and 15 above. Thankappan does not expressly disclose the following limitations but Scarborough which discloses an analogous system and method of predicting post-hire outcome, teaches wherein inputting the additional features for [0157] A training set can be used to train a neural network or neuro-fuzzy model to predict, classify, or rank the probable criterion value associated with each instance of predictor input variables. A test set can be used to evaluate and tune the performance (e.g., predictive accuracy) of models developed using the training set. A hold-out or independent set can be used to rank trained networks by their ability to generalize learning to unfamiliar data. Networks with poor predictive accuracy or low generalization are dropped from further development. [0158]: Surviving trained models can then be subjected to additional testing to evaluate acceptability for operational use in employee selection. Such testing can include adverse impact analysis and selection rate acceptability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prediction model of Thankappan,  generating multiple versions of the machine learning model from 5different subsets of the training data;  6for each version of the machine learning model, determining a 7performance of the version based on a remainder of the training data that was 8not used to train the version; and  9selecting a final version .

Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thankappan in view of Willis et al (US 20150142685 A1).
Claims 9, 10 and 18: Thankappan discloses the claimed invention as applied to claim 8 above. Thankappan does not expressly disclose the following limitations but Willis in the same field of endeavor teaches, wherein the hierarchy of the interaction features comprises:  3a first rank for a first number of applicants messaged by the moderator;  4a second rank that is below the first rank for a second number of 5applicants with resumes viewed by the moderator; and  6a third rank that is below the second rank for a third number of 7applicants with profiles viewed by the moderator; wherein the hierarchy of the interaction 2features comprises:  3a first rank for a first number of qualified applicants for the job; and  4a second rank that is below the first rank for a second number of non- 5qualified applicants for the job (see [0047]: a recruiting category may be assigned to a tier and/or interest level based on empirical or historical evidence that the employer's interests are served by following the hiring policies (e.g., recommendations) associated with the tier and/or interest level for candidates who meet the criteria associated with the recruiting category).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the interaction features of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baur et al (US 2015/0178656 A1) describes [0035] OB path processor 260 includes work force analytics engine 310. Work force analytics engine 310 is configured to receive data associated with the effectiveness of the OB process and to generate OB score 315 that represents the overall success of the OB process. The data received by work force analytics engine 310 can be collected or generated by other components connected to system 300. In one example, the data can include surveys or measurements on employee 102's performance. In another example, the data can include attrition information (e.g., if the employee left the company or how long the employee was with the company before leaving) …Over time, a collection of OB paths that are initiated by HM 101 and the corresponding effectiveness of the OB paths represented by an OB score is stored in HM profile 110. This data can be processed to determine whether HM 101 is a 
Flynn (US 2021/0073737 A1) describes [0037]: According to another aspect of the invention, the Prediction App can be programmed to include a functionality for predicting the likelihood that a job applicant will accept an offer for a given position

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629